Citation Nr: 0843877	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than February 2, 
2005, for the grant of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran, in written statements dated 
in April 2006, June 2006, and February 2007, alleged clear 
and unmistakable error (CUE) in previous VA decisions.  This 
matter has not been adjudicated by the RO and is referred for 
all appropriate action.


FINDINGS OF FACT

1.  In 1980, VA amended its regulations to include PTSD.

2.  In a November 1984 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder but did not address PTSD.

3.  The first communication from the veteran claiming 
entitlement to service connection for PTSD is dated February 
2, 2005.

4.  The evidence shows the veteran manifested PTSD in the 
1960s and 1970s. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 
2, 2004, for a grant of service connection for PTSD, have 
been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate a claim for an earlier effective date 
for the grant of service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

VCAA notice was provided in March and April 2006, prior to 
the May 2006 rating decision.  The Board is unaware of any 
outstanding evidence or information that has not already been 
requested.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Neither the veteran nor his 
representative has contended that any evidence relative to 
the issue decided herein is absent from the record.  For the 
foregoing reasons, it is not prejudicial to the veteran for 
the Board to decide this appeal.

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

38 U.S.C.A. § 5110(g) (West 2002) indicates that where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  If a 
claim is reviewed within one year of the effective date of a 
liberalizing law, benefits may be authorized from the date of 
the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request. 38 
C.F.R. § 3.114(a) (2008).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regard to PTSD claims, VAOPGCPREC 26-97 held that "an 
effective date prior to the date of claim cannot be assigned 
under section 3.114 unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."  A 
"liberalizing law" is one that creates a new basis for 
entitlement to benefits, and the VA General Counsel has held 
that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" in accordance with 38 C.F.R. § 3.114(a).  See 
VAOPGCPREC 26-97.

In a November 1984 decision, the Board denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder.  This decision is final.  However, a review of the 
November 1984 Board decision shows it did not address the 
possibility of the veteran seeking entitlement to service 
connection for PTSD.  The discussion only addressed a nervous 
disorder and chronic schizophrenia.  The decision centered on 
whether the veteran had manifested such disorders during 
service.  PTSD had not been claimed and the medical evidence 
on file at the time did not suggest PTSD.  There was no 
discussion of potential stressful events in service or his 
combat experiences.  Therefore, the Board concludes that the 
November 1984 Board decision did not explicitly or implicitly 
consider a claim of entitlement to service connection for 
PTSD.

While the date of a claim to reopen, which is filed after 
prior consideration of a liberalizing law, is the effective 
date of the award of service connection, see Brown v. 
Nicholson, 21 Vet. App. 290 (2007), the Board finds that a 
claim of entitlement to service connection for PTSD was not 
previously addressed by VA.  Therefore, the veteran's claim 
that was filed in February 2005 was the initial claim 
regarding this issue.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d. 399, 
402 (Fed. Cir. 1996).  Compare Brown v. Nicholson (citation 
omitted).

The Board also finds that the evidence shows the veteran met 
all of the eligibility criteria for the liberalized benefit 
prior to April 1980.  The May 2005 VA examination report 
shows the examiner commented that the symptoms the veteran 
had in the 1960s and 1970s suggested he had PTSD.  However, 
the symptoms of PTSD were not recognized when the veteran was 
treated at that time.  Therefore, the Board concludes that 
the evidence shows the veteran had PTSD at the time of the 
liberalizing law in April 1980.  Therefore, under 38 U.S.C.A. 
§ 5110(g), the veteran is entitled to an effective date one 
year prior to his date of claim.  As such, an effective date 
of February 2, 2004, is assigned.

The veteran has alleged that he is entitled to an effective 
date in December 1945, when he separated from service.  He 
contends that he suffered from PTSD since that time.  
However, the Board finds that the effective date of February 
2, 2004, is the earliest effective date assignable for the 
issue on appeal.  The claim which is on appeal here was 
received on February 2, 2005.  The veteran has not alleged 
that he filed a claim of entitlement to service connection 
for PTSD prior to that date.  Therefore, assignment of an 
effective date other than February 2, 2004, is not warranted.  

To the extent that the veteran contends that he has suffered 
with PTSD since separation from service, or that a prior 
final decision should be revisited, the Board notes that this 
is a freestanding claim.  Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005); Cook v. Principi, 318 F. 3d 1334, 1337 
(Fed. Cir. 2002).  In this instance, the law precludes the 
assignment of an effective date more than one year prior to 
the date of receipt of the claim.  38 U.S.C.A. § 5110(g).  
The veteran has not disputed that the date of his claim is 
February 2, 2005.  As such, the earliest possible effective 
date of his award of service connection for PTSD is February 
2, 2004.


ORDER

An effective date of February 2, 2004, for the grant of 
entitlement to service connection for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


